 Case 19-09015   Doc 117   Filed 04/22/21 Entered 04/22/21 14:40:50   Desc Main
                           Document      Page 1 of 11



            IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                           )
                                 )               Chapter 11
VEROBLUE FARMS USA, INC., et al. )
                                 )               Bankruptcy No. 18-01297
    Debtors.                     )
——————————————————)
VEROBLUE FARMS USA, INC., et al. )
                                 )
    Plaintiff,                   )
                                 )
v.                               )               Adversary No. 19-09015
                                 )
CASSELS BROCK & BLACKWELL        )
LLP                              )
                                 )
    Defendant.                   )




                 RULING ON MOTION FOR CONTEMPT

      This matter came before the Court by telephonic hearing on January 15,

2021. Dan Childers and Robert Lang appeared for Plaintiff VeroBlue Farms USA,

Inc. (“VBF”). Michael and Brandon Schwartz appeared for Defendant Cassels

Brock & Blackwell LLP (“Cassels”). The Court heard argument and took the

matter under advisement on the papers submitted. This is a core proceeding under

28 U.S.C. § 157(b)(2).
 Case 19-09015    Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50    Desc Main
                             Document      Page 2 of 11



                         STATEMENT OF THE CASE

      Before the Court is VBF’s Motion for Contempt against Cassels for

allegedly violating the Court’s February 21, 2020 discovery order (“Order”). The

Order directed Cassels to provide supplemental and complete answers, and to

produce all relevant documents related to VBF’s particular discovery requests.

Cassels provided its responses March 13, 2020. VBF asserts, among other things,

that these responses failed to cure the prior discovery deficiencies and otherwise

constitute contemptible conduct. The Court agrees.

                                 BACKGROUND

      VBF is a fish farming operation that filed for Chapter 11 bankruptcy on

September 21, 2019. Cassels is a Canadian law firm that submitted proofs of claim

seeking payment as a creditor of VBF. VBF filed this adversary proceeding

against Cassels on March 27, 2019. Discovery commenced on or about August 15,

2019 with an original deadline of December 31, 2019. (ECF Doc. 26).

      VBF filed a Motion to Compel Discovery on February 21, 2020. (ECF Doc.

49). VBF argued then, as it does now, that Cassels improperly asserted a claim of

privilege, failed to comply with relevant discovery requests, and in other respects

provided serially deficient responses. The Court granted VBF’s motion and

entered the Order directing Cassels’ compliance on February 12, 2020. (ECF Doc.

53). The material terms of the Order are as follows:


                                          2
 Case 19-09015    Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50     Desc Main
                             Document      Page 3 of 11



      1. Within 21 days, [Cassels] will provide supplemental, and complete
         answers and produce all requested documents for:

         a. [Cassels’] Answers to Interrogatories, Nos. 1, 2, 4, 5, 6, 9,
            11, 12, 15, 19, 22, 23, 25, and 27, and such supplemental
            answers to interrogatories shall be signed by counsel and
            verified by [Cassels].

         b. [Cassels’] Response to [VBF’s] First Request for
            Production, Nos. 1 through 20, as well as [Cassels’]
            Response to [VBF’s] Second requests for Production
            response, No. 1; and

         c. [Cassels’] Response to VBF’s request for Admission, Nos.
            2, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, 25, 26, 29, 33-36
            (sic), 37 (sic), 38 (sic), at 49-51 (sic).

      ****

      3. Cassels shall respond more specifically to VBF Requests for
         Admissions. Cassels shall either admit, deny, say it is unable to do
         so and explain why information it needs to make that
         determination. If a request is partially admitted and partially
         denied, Cassels shall specify which part is admitted and which part
         is denied. Cassels must address all parts of VBF’s Request for
         Admissions.

(ECF Doc. 53, at 3–4).

      Cassels provided its responses on March 13, 2020. Those responses contain

certain objections which Cassels has maintained from its original responses—

namely on the grounds of privilege and relevance. VBF sent Cassels a meet-and-

confer letter to resolve the alleged deficiencies. VBF requested that the parties

confer by April 8, 2020. Cassels responded that it would be unable to



                                          3
 Case 19-09015     Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50      Desc Main
                              Document      Page 4 of 11



communicate with VBF by then, and that it believed its supplemental responses

complied with the Court’s Order.

      On April 9, 2020, VBF filed this Motion for Contempt. VBF asserts that

Cassels’ supplemental responses, together with its continued refusal to produce

documents amounts a violation of the Court’s Order compelling discovery.

Cassels continues to assert that the requested documents and information are

privileged, irrelevant, and otherwise subject to a “solicitor’s lien.” In all other

respects, Cassels asserts that its responses comply with the Court’s Order.

                                    DISCUSSION

I. Privilege

      VBF asserts that Cassels’ supplemental responses violate the Court’s Order

because they contain objections to discovery on the basis of the attorney-client and

work-product privileges. VBF goes further and asserts that the Court’s Order—

noting that Cassels provided no support for its privilege claims—deemed those

objections waived. The Court disagrees. No explicit findings were made on the

issue of waiver. However, the Court finds that Cassels’ post-Order conduct

constitutes waiver of its asserted privileges.

      A claim of privilege is governed by Federal Rule of Bankruptcy Procedure

7026. Rule 7026 incorporates Federal Rule of Civil Procedure 26 in adversary




                                           4
 Case 19-09015    Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50     Desc Main
                             Document      Page 5 of 11



proceedings. Fed. R. Bankr. P. 7026. Rule 26(b)(5) states that a party claiming a

privilege to withhold otherwise discoverable information must:

      (i) expressly make the claim; and
      (ii) describe the nature of the documents, communications, or
           tangible things not produced or disclosed—and do so in a
           manner that, without revealing information itself privileged or
           protected, will enable other parties to assess the claim.

Fed. R. Civ. P. 26(b)(5)(A)(ii) (emphasis added).

      The party asserting the privilege has the responsibility of establishing the

factual basis for the privilege. Nw. Airlines v. Phillips, No. 0704803, U.S. Dist.

LEXIS 146643, at *10 (D. Minn. Jan. 15, 2009). “This burden is met when the

party produces a detailed privilege log stating the basis of the claimed privilege for

each document in question, together with an explanatory affidavit from counsel.”

Rabushka ex rel. United States v. Crane Co., 122 F.3d 559, 565 (8th Cir 1997).

“[A] party’s delay or outright failure to provide a privilege log can waive the

privilege, but does not waive it automatically.” Id. (citing Isham v. Booneville

Cmty. Hosp., 2015 U.S. Dist. LEXIS 181953, at *3 (W.D. Ark. Apr. 23, 2015).

Indeed, “‘waiver of a privilege is a serious sanction most suitable for cases of

unjustified delay, inexcusable conduct, and bad faith.’” Progressive Cas. Ins. Co.

v. F.D.I.C., 298 F.R.D. 417, 421 (N.D. Iowa 2014) (quoting Rakes v. Life

Investors Ins. Co. of Am., 2008 U.S. Dist. LEXIS 10996, at 4 (N.D. Iowa Feb. 14,

2008).


                                          5
 Case 19-09015     Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50      Desc Main
                              Document      Page 6 of 11



      VBF’s initial Motion to Compel Discovery was based upon, among other

things, Cassels’ failure to comply with Rule 26(b)(5). No explicit findings were

made on the issue of waiver. The Court did, however, note that Cassels provided

no support for its privilege claims, and that it had yet to provide a privilege log.

The Court thus ordered Cassels to “produce all requested documents for . . .

[VBF’s] First . . .[and] Second Requests for Production.” (ECF Doc. 53, at 3)

(emphasis added). To date, there has been no meaningful effort on Cassels’ part to

meet the order to produce.

      In fact, Cassels’ Supplemental Response to VBF’s First and Second Set of

Requests for Production remains unchanged in a number of important ways. It

maintains that “[VBF’s] Requests for Documents are objectionable to the extent

they seek information protected by the Attorney-Client Privilege and Work

Product Doctrine.” (ECF Doc 67, Ex. E, at 94). This objection is offered for “each

and every request.” (Id.). Again, Cassels has not offered any support for these

privilege claims. Cassels continues to assert the privilege despite its failure to

produce a privilege log. (ECF Doc 67, Ex. D, Defendant’s Ans. To Interrogatories,

Nos. 1, 15).

      This record demonstrates an unjustified delay on Cassels’ part warranting

wholesale waiver of its asserted privileges. To be sure, Cassels did not provide a

privilege log when it served its original responses, nor has it done so in the year


                                           6
 Case 19-09015     Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50     Desc Main
                              Document      Page 7 of 11



since entry of the Order. As a result, VBF has had no way of determining which

documents are being withheld, the basis upon which they are being withheld, and

whether Cassels’ privilege claims are legitimate. Cassels has not offered a

justification for this delay. Cassels has waived its asserted privileges by its

conduct and failure to comply with the privilege log requirement—and the

specifics of the Order on the Motion to Compel.

II. Motion for Contempt

      Federal Rule of Bankruptcy Procedure 7037 applies Federal Rule of Civil

Procedure 37 in adversary proceedings. Fed. R. Civ. P. 37. Under Rule 37(b)(2), a

court may sanction a party that “fails to obey an order to provide or permit

discovery.” Fed. R. Civ. P. 37(b)(2). Such sanctions include “treating as contempt

of court the failure to obey any order except an order to submit to a physical or

mental examination.” Fed. R. Civ. P. 37(b)(2)(A)(vii). Under the Rule, “the court

must order the disobedient party, the attorney advising that party, or both to pay

the reasonable expenses, including attorney's fees, caused by the failure, unless the

failure was substantially justified or other circumstances make an award of

expenses unjust.” Fed. R. Civ. P. 7(b)(2)(C).

      For a court to impose sanctions, however, “there must be an order

compelling discovery, a willful violation of that order, and prejudice to the other

party.” Rightchoice Managed Care v. Hosp., 2020 U.S. Dist. LEXIS 175978, at


                                           7
 Case 19-09015    Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50     Desc Main
                             Document      Page 8 of 11



*23 (W.D. Mo. Sep. 24, 2020) (quoting Chrysler Corp. v. Carey, 186 F.3d 1016,

1019) (8th Cir. 1999). “‘[P]rejudice’ exists if the failure to make discovery impairs

the opponent’s ability to determine the factual merits of the party’s claim.”

Avionic Co. v. General Dynamics Corp., 957 F.2d 555, 558 (8th Cir. 1992).

Absent justification or circumstances that would make it unjust, a party’s

admission that it did not provide the documents required by a court’s discovery

order is enough to merit an award of attorney’s fees. In re Crooked Creek Corp.,

533 B.R. 274, 279 (Bankr. N.D. Iowa 2015).

      This Court’s February 21, 2020 Order required Cassels to “provide

supplemental, and complete answers” by March 13, 2020. The Order also required

Cassels to “produce all requested documents.” Cassels provided its

“supplemental” responses on March 13, 2020. Redlined versions of its prior

responses indicate that it made hundreds of modifications, ostensibly to comply

with the terms of the Order. Upon closer inspection, however, these changes are

largely perfunctory and, in aggregate, are wholly insufficient to show compliance.

      As mentioned in the above section on privilege, Cassels’ refusal to produce

documents and information on privilege grounds violates the Court’s Order that

Cassels “produce all requested documents.” Cassels made no attempt to justify the

violation by providing the previously absent support for its privilege claims.




                                          8
 Case 19-09015     Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50    Desc Main
                              Document      Page 9 of 11



      In addition, Cassels continues to object to interrogatories on the basis that

they are “overly broad and irrelevant to the issues in this Adversary Proceeding.”

(ECF Doc 67, Ex. D, Defendant’s Ans. To Interrogatories, Nos. 2, 5, 15, 19, 22,

23, 25, and 27); see also (ECF Doc 67, Ex. D, Defendant’s Ans. To Interrogatories,

No. 6) (objection to interrogatories on the basis they are “overly broad and

irrelevant in light of the withdrawals of the Proofs of Claim”). As the Court

previously stated, “[r]elevancy is broadly construed, and a request for discovery

should be considered relevant if there is ‘any possibility’ that the information

sought may be relevant to the claim or defense of any party.” (ECF Doc. 53, at 2

(quoting Moses v. Halstead, 236 F.R.D. 667, 671 (D. Kan. 2006) (footnote

omitted)). The Court ordered Defendant to “provide supplemental, and complete

answers and produce all requested documents” for Interrogatories, Nos. 1, 2, 4, 5,

6, 9, 11, 12, 15, 19, 22, 23, 25, and 27.

      Cassels has put in minimal effort to provide supplemental and complete

answers to interrogatories, including failing to provide any contact information for

identified parties. In some cases, Cassels only provided either a first or last name.

In one instance, for example, “Christian” as the answer to Interrogatory Nos. 6 and

12. See also Interrogatory, No. 19. This displays a lack of effort to “provide

supplemental, and complete answers and produce all requested documents.”




                                            9
 Case 19-09015    Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50    Desc Main
                             Document      Page 10 of 11



      The record shows Cassels’ intention not to provide Court-ordered discovery.

Thus, there is an order compelling discovery and a willful violation of that order.

      The Court also finds that VBF suffered prejudice. Cassels’ refusal to

provide a privilege log left VBF unable to assess the factual merits of Cassels’

privilege claims and objections. VBF has been forced to incur the expense of

motion practice on two separate occasions. Attempts to cure these deficiencies

without the Court’s intervention were unproductive, and resources were spent in

the process. VBF suffered the additional prejudice of a delay of approximately

fourteen months as it waits for Cassels to comply with their court-ordered

discovery obligations.

      The Court finds that sanctions are appropriate under Rule 37(b)(2) for failure

to comply with the terms of the Order and to remedy the prejudice to VBF of extra

time and expenses incurred. Appropriate sanctions include (1) holding Cassels in

civil contempt until fully compliant with the Court’s Order, and (2) requiring

Cassels to pay VBF’s reasonable costs and attorney’s fees in bringing this motion.

Judgment will be entered accordingly.

                                  CONCLUSION

WHEREFORE, VBF’s Motion for Contempt is GRANTED.

IT IS FURTHER ORDERED that Cassels shall be held in civil contempt of court

until it achieves full compliance with the Court’s February 21, 2020 Order.


                                         10
 Case 19-09015    Doc 117    Filed 04/22/21 Entered 04/22/21 14:40:50     Desc Main
                             Document      Page 11 of 11



Cassels has twenty-one days to achieve full compliance. Failure to achieve full

compliance within twenty-one days shall result in monetary sanctions of $1,000.00

per day until full compliance is achieved.

IT IS FURTHER ORDERED that Cassels shall pay the reasonable costs and

attorney’s fees VBF incurred related to Cassels’ delays in compliance. VBF shall

file an accounting of such costs and attorney’s fees within fourteen days of the

entry of this Order. Cassels shall have fourteen days to file any objections thereto.

To the extent any objections are so filed, VBF shall be given fourteen days to

respond.

Dated and Entered:
April 22, 2021

                                               ___________________________
                                               THAD J. COLLINS,
                                               CHIEF BANKRUPTCY JUDGE




                                          11
